Cordy, J.
(concurring). I concur completely in the court’s holding and rationale, and write separately only to object to the inclusion of footnote 13. The issue discussed in that footnote, whether sex offenses motivated by impulses other than those *612that are sexual in nature, such as financial gain, are a proper basis on which to find a risk of reoffense and a corresponding classification by the Sex Offender Registry Board (SORB), is not before the court. To the extent that one might infer from the footnote that only sexually motivated offenses enumerated in the SORB statute are appropriately considered in the risk analysis, I disagree.
In enacting the SORB statute, the Legislature was concerned with protecting vulnerable members of the community, especially children, from sexual predators of all types. Accordingly, the offenses enumerated in that statute include not only violent sexual acts, but also the crimes of inducing or aiding in the inducement of minors into a life of prostitution (G. L. c. 272, § 4A); living off or sharing the earnings of prostitution committed by minors (G. L. c. 272, § 4B); posing or exhibiting children in a state of nudity (G. L. c. 272, § 29A); and disseminating child pornography (G. L. c. 272, § 29B). Persons engaging in such conduct, and posing a risk of doing so in the future, regardless of the motivation of their conduct, are as much a danger to children in the community as other forms of sexual predators. In my view, such persons and the risks they pose are plainly encompassed within the SORB statute, and I would not suggest otherwise.